ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_06_EN.txt. 516

DISSENTING OPINION OF JUDGE BEDJAOUI

[Translation]

Subject-matter of the dispute — Tripartite determination by Applicant,
Respondent and the Court — Different role of each “actor” — Inviolability of
Applicant’s status — Applicant’s right to have the Court rule on the subject of
the dispute referred to it by the Applicant and on that alone — The Court can-
not substitute another subject of the dispute for the one submitted by the Appli-
cant — That would amount to deciding a quite different case.

Validity of the Canadian reservation — Sovereign, undisputed power of a
State to maintain or amend, whether by restricting or by extending it, a declara-
tion of acceptance of the Court's jurisdiction, or to withdraw it altogether when-
ever it wishes — Power to attach any reservation — Such freedom nonetheless
conditional on compliance with the Statute and the Rules of Court, the Charter
of the United Nations, and more generally, with international law and “ordre
public international” —- Rights and obligations of the declarant State with
regard to the clause “system”, to those currently or potentially participating in
it and to the ultimate addressee of the clause, the International Court — Declar-
ant State free to withdraw from the “system” but not to compromise its exist-
ence or functioning and yet remain within it.

Definition of “conservation and management measures” —- A new concept —
Pressing need for the international community to clarify, rationalize and har-
monize conservation and management measures — Need for co-operation —
Definition of such measures in light of international law — Their compatibility
with international law a sine qua non — Elements of the international definition
of such measures — Technical and scientific aspects — Legal elements — Issue
of legality — Legality as a built-in element of the definition — International law
cannot supply a definition which is confined to technical aspects and which, if
taken literally, would apparently authorize the violation of the most firmly
established principle of international law, freedom of the high seas.

I. GENERAL INTRODUCTION

1. Continuing its long and estimable tradition of respect for the pri-
macy of law, both internal and external, Canada has for 70 years placed
full confidence, first in the Permanent Court of International Justice and
then in its successor, our present Court. Thus, its first declaration of
acceptance of the jurisdiction of the Permanent Court of International
Justice dates from 20 September 1929. And since then it has always held
our jurisdiction in great respect and has not hesitated to have recourse to
it, as for example in the Gulf of Maine case.

2. On two occasions, however, in 1970 and 1994, Canada made reser-
vations imposing specific restrictions on the Court’s jurisdiction. In 1970
it amended its declaration of acceptance of the Court’s jurisdiction so as

88
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 517

to enable it to take measures to prevent pollution and protect the marine
environment of its northern coast, over an area extending more than
100 miles towards the polar zone. At that time, however, the United States,
at which these measures were aimed, did not bring the matter before
the Court.

3. Canada’s reservation, contained in its declaration of 7 April 1970
(see C.J. Yearbook 1975-1976, p. 54), had a certain resemblance, at
least as regards the manner in which it was formulated, to that of 1994
and read as follows:

“(2) I declare that the Government of Canada accepts as compul-
sory ... the jurisdiction of the International Court of Justice . ..
over all disputes . . . other than:

(d) disputes arising out of or concerning jurisdiction or rights
claimed or exercised by Canada in respect of the conservation,
management or exploitation of the living resources of the sea, or
in respect of the prevention or control or contamination of the
marine environment in marine areas adjacent to the coast of
Canada.” (Emphasis added.)

4. Disregarding the 1985 declaration, which contained no equivalent
reservation, it will be noted that the 1970 reservation quoted above has
been replaced by another, situated in the same place, allowing Canada to
exclude the jurisdiction of the Court in regard to

“(2) ...

(d) disputes arising out of or concerning conservation and manage-
ment measures taken by Canada with respect to vessels fishing
in the NAFO Regulatory Area, as defined in the Convention on
Future Multilateral Co-operation in the Northwest Atlantic
Fisheries, 1978, and the enforcement of such measures.”
(Emphasis added.)

5. These similar reservations formulated by Canada on two separate
occasions would appear to reflect its hesitation, or reluctance, to submit
to the sanction of the International Court issues which it regarded as
vital, and in relation to which it considered the applicable law to be, in
the words of the Canadian Foreign Minister, “inadequate, non-existent
or irrelevant”. The point was that Canada was not entirely satisfied with
the Montego Bay Convention of 10 December 1982 on the Law of the
Sea, which for this reason it has not ratified and which, in its view, failed
to settle fully the problem of overfishing, thus jeopardizing fisheries
resources for future generations.

89
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 518

6. Canada has frequently expressed its dissatisfaction and invoked the
“emergency”, or even “state of necessity”, which it is facing in this
regard. Its declarations in international fora have been as clear as they
have been numerous. One writer has described one of them in the follow-
ing terms:

“The (Canadian) Minister of Fisheries, Mr. John Crosbie, had
told the Rio de Janeiro Conference that foreign overfishing was one
of the subjects which Canada intended to address as a matter of
urgency and that it had a dual aim in this regard: to obtain approval
from the world leaders meeting at the Earth Summit for certain prin-
ciples and measures on the one hand, and to seek a follow-up con-
ference to examine these questions in greater detail on the other
hand... Mr. Crosbie stated in barely veiled terms that legislative
action by the Canadian Federal Government with regard to fishing
on the high seas was being considered as a real alternative in response
to the urgent appeals that he had been getting from the Atlantic
Provinces, and in particular from Newfoundland, asking him to deal
with the problem of foreign overfishing on the ‘Nose’ and ‘Tail’ of
the Grand Banks by unilaterally extending his fisheries jurisdiction
beyond the 200-mile limit.” !

7. Statements of this type give us an insight into the real background
to the present case. The Court had to rule on its jurisdiction by examin-
ing the meaning and scope of Canada’s reservation, but it could not
ignore the fact that, if it accepted such a reservation, it was leaving the
author of that reservation free to combat foreign overfishing by unilater-
ally giving itself powers over the high seas for as long as no settlement
had been reached between itself and the States concerned. This account
of the background to the case was necessary, inasmuch as, where reser-
vations have been formulated ratione materiae, prima facie they cannot
be construed without at least some reference to the substantive issues
involved.

8. The case would have been perfectly simple if the duty of the Court
had been to confine itself to ascertaining the meaning of the expression
“conservation and management measures” contained in the reservation,
and to affirming that “the enforcement of those measures” against the
Spanish fishing vessel Estai was precisely covered by the terms of that
reservation, thus preventing the Court from entertaining any claim in this
regard. It is absolutely essential, however, that attention be focused on
another, far more important term of the reservation, that which places
Canada’s action, in geographical terms, “in the NAFO Regulatory Area”,
that is to say outside the 200-mile limit. And indeed the Estai was

! Paul Fauteux, “L’initiative juridique canadienne de la pêche en haute mer”, Canadian
Yearbook of International Law, 1993, Vol. XXX] (pp. 33-87), p. 58. / Translation by the
Registry. ]

90
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 519

boarded some 245 miles off the Canadian coast. If in the Canadian res-
ervation we simply substitute for the words “in the NAFO Regulatory
Area” the expression “beyond Canada’s 200-mile exclusive economic
zone”, then it immediately becomes clear that the Court is dealing here
with a reservation of an unusual, not to say audacious, nature. Hence it
became incumbent upon the Court to verify whether such a reservation
could be accepted without difficulty under the optional clause system.
9. Article I (2) of the NAFO Convention contains a crystal-clear defi-
nition which leaves no doubt in this regard when it provides that:

“The area referred to in this Convention as ‘the Regulatory Area’
is that part of the Convention Area which lies beyond the areas in
which coastal States exercise fisheries jurisdiction.” (Emphasis
added.)

It is in no sense a distortion of the Canadian reservation to recast it in
terms of its true meaning, making it accessible to the reader, who may
not be aware of the precise significance of the expression “NAFO Regu-
latory Area” and will certainly be in a better position to understand the
object of the reservation, whose field of application is “the high seas”.
The object of the reservation is to signal urbi et orbi that Canada claims
special jurisdiction over the high seas. The Court cannot interpret or
accept this reservation in the same way as it would interpret or accept an
ordinary reservation, since, without any need for a consideration of the
merits, its terms prima facie disclose a violation of a basic principle of
international law. This is an issue which the Court cannot simply ignore
by restricting itself to an external and superficial interpretation of the res-
ervation. It cannot be right for the Court to content itself in this case with
a purely formal view of the reservation, disregarding its material con-
tent — a content which does not require an investigation involving
examination of the merits, since it is abundantly clear that the reservation
affects a traditionally established right. This is the real flavour of this
fascinating case.

10. Without going further into the merits than is permissible at this
jurisdictional stage, the Court is bound to take account of the efforts by
Canada over more than a decade to obtain recognition, in the context of
its “preferential right” as a coastal State, of its special jurisdiction to act
on the high seas by means of measures for the conservation and manage-
ment of fisheries stocks in the interests of the entire international com-
munity. But, however estimable this aim, it would be over-facile to hold
that we must “answer a simple question: were the measures taken by
Canada and enforced against the Spanish vessel Estai, conservation and
management measures? If the answer is yes, the Court is without juris-
diction” (CR 98/14, p. 51, para. 10). It is over-simplifying the question to
empty the reservation of its sole veritable substance, for which Canada
has been campaigning for so many years, namely the purported prefer-
ential right of coastal States to take conservation and management meas-

91
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 520

ures in respect of the high seas*. The precise scope of the Canadian
reservation, and hence the question whether or not the Court’s jurisdic-
tion is excluded, thus depends basically on the issue of the meaning of the
“conservation and management measures” contemplated by that reserva-
tion. Depending on whether such measures fall to be interpreted by ref-
erence to Canadian law — or even simply by reference to the generally
accepted meaning of that expression — or on the contrary on the basis of
international law, given already that there is nothing to prevent them
being applied on the high seas, impugning the traditional principle of the
freedom of that area, the Canadian reservation takes on quite different
aspects. At this stage it is already clear that the Court cannot just content
itself with stating that the boarding on the high seas of a foreign fishing
vessel merely represents the enforcement of conservation and manage-
ment measures taken by Canada, and thus hold that that incident is cov-
ered by a reservation entirely depriving it of jurisdiction, for this would
be to shelter behind the notion of “conservation and management meas-
ures”, interpreted in an artificial manner, without any concern for what
such measures involve in terms of the violation of a well-established prin-
ciple of international law.

11. It follows that the only proper attitude is to interpret and evaluate
those “conservation and management measures” by reference to interna-
tional law. It is in the corpus of the law of nations that a definition of
such measures must be sought. And two options, and two only, accord-
ingly present themselves to the Court at this stage of the proceedings:
either, at the very least, to state that it cannot readily find any well-
established international definition of such measures applicable to the case
before it, and is accordingly obliged to touch on the merits of the case by
going further in its examination of the facts and of their implications in
terms of the international practice of States, and in consequence to
declare that Canada’s objection to jurisdiction is not of an exclusively
preliminary character within the meaning of Article 79, paragraph 7, of
the Rules of Court; or, on the contrary, to declare that it does have avail-
able to it an undisputed international definition of conservation and
management measures, which, applied to the facts of this case, obliges it
to interpret the Canadian reservation as invalid or not opposable in so
far as it purports to cover acts occurring on the high seas, and is accord-
ingly not capable of constituting a bar to the Court’s jurisdiction to pro-
ceed to an examination of the merits.

12. Without dealing with all the points which appear to me disputable
in the Judgment — in particular the theoretical and practical implications
of the methods of interpretation adopted therein, or at least the manner
in which the Judgment formulates a number of these points (see in par-

2 Laurent Lucchini, “La loi canadienne du 12 mai 1994: la logique extrême de la théorie
du droit préférentiel de Etat côtier en haute mer au titre stocks chevauchants”, Annuaire
français de droit international, 1994, pp. 864-875.

92
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 521

ticular paragraphs 46 to 54 of the Judgment) — I shall restrict myself to
raising three important questions on which, to my great regret, I find
myself obliged to express my disagreement with the majority of the Court:

— the subject-matter of the dispute;
— the validity of the Canadian reservation;
— the definition of conservation and management measures.

*
* *

Il. THE SuBJECT-MATTER OF THE DISPUTE

13. What makes this case so unique and at the same time gives it its
great legal interest, is the persistent disagreement between the applicant
State and the respondent State with regard to the actual subject-matter of
the dispute — a disagreement now extended by another, just as far-
reaching, between the majority of the Court and the minority on the
same point. This is hardly an everyday occurrence in the Court’s juris-
prudence.

14. Determination of the subject-matter of the dispute appears to me
to be a “tripartite operation”, involving first the applicant State, then the
respondent State and finally the Court. But I would hasten to add that in
this operation the distribution of roles among the various actors is
necessarily unequal or, more precisely, different, since the principle of
equality has no part to play here. In a case before the International
Court the allocation of tasks is necessarily dependent upon the status of
each of the actors. And to accord to each of them an equal say in the
determination of the subject of the dispute is to call into question the
intrinsic status of Spain as Applicant, the equally specific status of Canada
as Respondent, and finally the status of the Court as forum rather than
party.

15. For it stands to reason that within any judicial order, whether
domestic or international, it is naturally the applicant who has the initia-
tive and who defines — at his own judicial risk — the subject-matter of
the dispute which he wishes to bring before the court. In this regard he
enjoys a clear procedural right, deriving from his status as applicant, to
seek and to obtain from the court a ruling on the subject of the dispute
which he has submitted to it and on that alone, to the exclusion of all
others (subject of course to any supervening incidental proceeding). The
principle of the equality of the parties is by its nature completely irrele-
vant to this question, for it cannot render “equal” those who, procedur-
ally, are “different”. It cannot turn the “respondent” into a “second
applicant”, purportedly endowed with some concurrent power to reformu-
late the subject-matter of the dispute as defined by the applicant. Nor, by
the same token, can it transform the court into an applicant “party” (a
third one!), with the power to set aside the subject of the dispute as
defined in the application and replace it with an entirely different one.

93
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 522

16. In international proceedings, as indeed in domestic litigation, the
respondent State, by virtue of its very status as respondent, does not have
a power to intervene in the definition of the subject as presented by the
applicant. It could only have such a right if it changed its status, which
can happen in two cases: first, where the proceedings are instituted not as
in this case by an application, but by means of a special agreement, thus
making each State simultaneously applicant and respondent, and
secondly where, in proceedings instituted by an application as in this
case, the respondent State lodges a counter-claim, of which there is no
question here.

*
* *

17. What then happened in this case?

I shall do my best to avoid compounding the semantic confusion which
has rendered still more complex a problem thought to be simple, and
I shall in particular endeavour to avoid using the word “claims”, which
in my view has a somewhat narrow scope, giving my preference to what
I consider to be the more appropriate term here, namely the “dispute”,
which has a wider sense. Thus it appears to me that the word “claims”
denotes legal acts whereby one party to the proceedings makes “requests”,
which it seeks to have upheld by the court by means of arguments of fact
or law (the “grounds”), presented by it in support of those requests in
order to enable the court to settle the “dispute”.

18. How, as Applicant, did the complainant here indicate to the Court
what it was complaining about? Spain clearly stated the precise matter
over which it was bringing Canada before the Court. In both its written
and its oral pleadings, it consistently complained of “a very serious
infringement of a right deriving from its sovereign status, namely exclu-
sive jurisdiction over vessels flying its flag on the high seas” (CR 98/9,
p. 20), and stated that the subject of the dispute, which constituted “the
crux of the case”, was the issue of Canada’s legal title to act on the high
seas against vessels flying the flag of a foreign State. And in its final sub-
missions Spain again emphasized that “the subject-matter of the dispute
is Canada’s lack of title to act on the high seas against vessels flying the
Spanish flag, the fact that Canadian fisheries legislation cannot be invoked
against Spain, and reparation for the wrongful acts perpetrated against
Spanish vessels” (emphasis added).

19. In setting out in clear and precise terms the subject of its dispute,
both from the outset in its Application, and then in its Memorial, oral
argument and final submissions, Spain had satisfied the requirements of
the Statute and the Rules of Court. Thus at no time was there any sug-
gestion by the Court that Spain had failed to comply with the require-
ments of Article 40 of the Statute or of Article 38, paragraph 1, of the
Rules of Court, both of which obliged it to state the precise nature of
“the subject of the dispute” from the outset, when it filed its Application.

94
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 523

20. It should be noted in passing that this same dispute also involved
not just Spain, but the entire European Community. And it is not with-
out relevance to observe that Spain, whose concern was matched by that
of the other member States, both of the European Community and of
NAFO, had already raised the same subject of dispute, and consistently
posed the same problem in the same terms, by protesting vigorously
against the Canadian legislation, even before the filing of its Application
with the Court some ten months later following the boarding of the Estai
and the harassment and inspection of other Spanish vessels. Spain could
not have demonstrated greater consistency. The same dispute was already
in existence even before the incident. The conflict between Spain and
Canada over the alleged entitlement to a “right” over the high seas was
already in existence and had indeed become quite serious, before it dra-
matically came to a head ten months later as a result of the effective exer-
cise of such a “right” against a Spanish vessel. Canada’s purported
“right” to act on the high seas under certain conditions laid down in its
new legislation remained the same. It had finally provided Spain with the
opportunity to bring it before the Court. That was the subject of the dis-
pute, declared and indeed reiterated with rare perseverance by Spain.

21. In sum, in this case, for Spain acting in its capacity as Applicant,
the subject of the dispute was clearly constituted by the issue of the legal
title to act on the high seas, in the light of the principles and rules of
international law which uphold the freedom of the seas (“grounds” of
law) and which Spain claims to have been violated by Canada (“argu-
ments” of fact), as a result of which Spain has asked the Court to declare
the Canadian legislation unopposable to it and to order that Canada
refrain from any repetition of the acts complained of and make appro-
priate reparation for those acts (“claims” and “requests”).

*
% *

22. It was an altogether different subject-matter that Canada — not-
withstanding its status as respondent State — raised against Spain. It
invoked issues of fishing and of the conservation and management of
fisheries resources within the NAFO Regulatory Area, and consequently
contended that this was the true subject of the dispute, and that it was
excluded from the jurisdiction of the Court by virtue of reservation (d)
inserted by Canada in its new declaration notified on 10 May 1994 (two
days before the adoption of Bill C-29 amending the Coastal Fisheries
Protection Act). It is worth noting that the definition of the subject of the
dispute given by Canada in this case was not “objectively” substantiated
in submissions on the merits. Spain, on the other hand, did present
submissions on the merits in its Application. Canada’s definition may
therefore appear to have been “tailored to suit the occasion”, inasmuch
as it was intended to support the Canadian position concerning jurisdic-
tion.

95
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 524

Thus Canada stated that

“this case arose out of and concerns conservation and management
measures taken by Canada with respect to Spanish vessels fishing in
the NAFO Regulatory Area and the enforcement of such measures”
(Counter-Memorial of Canada, para. 229).

* * *

23. We are faced here with two entirely different subjects of the dis-
pute: one put forward in Spain’s Application, and the only one which —
because it emanated from the Applicant — the Court was required to
settle (having, of course, first “processed” it, i.e., given the dispute its
“legal characterization”); the other submitted by Canada, which the
Court could not have entertained unless Canada had itself lodged a
counter-claim. This was not the case. The Court should therefore, at
most, have focused the proceedings on the true subject of the dispute,
as presented and defined by the applicant State, while asking Canada to
concentrate its defence on this subject and no other, although at the same
time allowing Canada to submit, as one of its “grounds” of law, what it
had presented as a “subject of the dispute”. In this way, the Court could
have “adjusted the focus” of the proceedings while remaining on firm legal
ground. None of this occurred, despite the desperate attempts by Spain,
which simply reiterated its contention that the dispute was confined to
events on the high seas and that the other, prior, matters did not relate
to the dispute stricto sensu and did not in any case concern Spain, which,
in its capacity as Applicant, was free to refer to the Court the dispute
of its choosing, albeit, obviously, at its own judicial risk.

24. There is of course a connection between the subject-matter of the
dispute, as defined by the Applicant for the purposes of the claim which
it instituted, but which regrettably was not heard, and that alleged by the
Respondent to be the true one, which the Court did indeed settle and dis-
pose of. However, that connection in no way justified the substitution by
the Court of the second subject for the first one as defined by the Appli-
cant. .

25. And even allowing, on an extreme view, that the Canadian legisla-
tion, together with its implementing regulations, had given rise to a gen-
eral dispute, and that, on that basis, such a general dispute could be
regarded as comprising a number of aspects or involving a number of
levels, this was still no justification for refusing, as the Court did, to rec-
ognize an applicant State’s right to refer to it only one aspect of that gen-
eral dispute, despite its connection with other aspects. As the Court was
at pains to point out in the case of the United States Diplomatic and Con-
sular Staff in Tehran, “no provisions of the Statute or Rules contem-
plates that the Court should decline to take cognizance of one aspect of a
dispute merely because that dispute had other aspects”.

96
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 525

26. Notwithstanding all of this, the Court took the view that the
proper course in law was to relocate the subject of the dispute so as to
bring it far closer to that proposed by Canada. In my view the Judgment
conferred upon the respondent State and the Court powers so wide as to
distort the essential nature of the subject of the dispute as set out in the
Application. Determination of the subject-matter of the dispute is admit-
tedly, as I have already said, a “tripartite” or triangular operation,
involving, in various degrees and with different roles and powers, first the
Applicant, then the Respondent, and finally the Court. The applicant
State is free to submit such dispute as it wishes to submit, but has a duty
under the Statute to “specify” and “define” the subject-matter of that dis-
pute. The scene is set. The play to be acted out has been freely chosen by
the Applicant. The proceedings have been initiated, on the terms desired
by the Applicant. The respondent State now has the option of casting its
legal “grounds”, whatever they be, in the mould thus prepared for them.
It is, however, well accepted that the Respondent may in practice opt for
an alternative judicial strategy and may seek to escape the definition of
the dispute given by the applicant State by invoking grounds and argu-
ments, which it is for the Court to evaluate. But the Court can in no way
modify the “decor” or change the subject-matter of the dispute. For, if it
did so, it would be rendering judgment in a case altogether different from
that brought before it by the Applicant. The Court’s role is to give an
appropriate legal characterization to those claims of the applicant State
which properly come within the framework of the subject-matter of the
dispute as that State has defined it in its Application. This does not mean
that the Court has the power to alter the subject-matter put before it. Still
less can the respondent State propose a different subject-matter to the
Court. That would be to hear a different case.

x * +

27. I find it regrettable that the Court allowed such a metamorphosis
to occur. The Respondent argued that the only possible subject-matter of
the dispute was “the conservation and management measures” taken by
it, in respect of whose enforcement it had been at pains to protect itself
through its reservation. And the Court accepted this, allowing the real
dispute submitted to it by the applicant State, which concerned its exclu-
sive and sovereign jurisdiction on the high seas over vessels flying its flag,
to be subsumed — in desolating fashion for the Applicant — in a non-
existent dispute about fisheries conservation and management. Thus,
while Spain proclaims its sovereignty on the high seas over its vessels,
Canada speaks of conservation and management measures. Whereas
Spain invokes a “conflict of jurisdiction” on the high seas, Canada
opposes to it a “conflict over fisheries conservation and management”.

28. There is a suggestive parallel to be drawn between these two situa-
tions. Spain asked the Court to settle a dispute which had arisen between
itself and Canada in 1995 concerning the legality and opposability to

97
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 526

Spain of a Canadian internal enactment which, when implemented on the
high seas, affected vessels flying its flag. The Court, won over by Cana-
da’s claim to alter the clear subject of the dispute, proceeded to settle a
dispute — one which moreover no longer exists, having arisen in 1994
between Canada and the European Community. In place of the dispute
properly submitted to it by the applicant State, which concerned respect
for the international limits of national jurisdiction, the Court proceeded,
in quite surprising fashion, to direct its attention to a dispute regarding
measures for the conservation and management of fisheries. In short,
Spain talked of State sovereignty, Canada of fisheries conservation and
management.

x * x

29. As Judge Fitzmaurice so aptly put it in the separate opinion which
he appended to the two Fisheries Jurisdiction Judgments,

“agreed measures of conservation on the high seas for the preserva-
tion of common fisheries in which all have a right to participate, is of
course a completely different matter from a unilateral claim by a
coastal State to prevent fishing by foreign vessels entirely, or to
allow it only at the will and under the control of that State. The
question of conservation has therefore no relevance to the jurisdic-
tional issue now before the Court, which involves its competence to
adjudicate upon a dispute occasioned by Iceland's claim unilaterally
to assert exclusive jurisdiction for fishery purposes up to a distance of
50 nautical miles from and around her coasts.” (I.C.J. Reports 1973,
pp. 26-27; emphasis added.) (N.B. At the time there was no exclu-
sive economic zone and the distance referred to here actually takes
us onto the “high seas”.)

30. A glimmer of hope nevertheless emerges on reading paragraphs 34
to 35 of the Judgment. We note that the Court accepts that the subject of
the dispute is what the Applicant states it to be:

“34. The filing of the Application was occasioned by specific acts
of Canada which Spain contends violated its rights under interna-
tional law. These acts were carried out on the basis of certain enact-
ments and regulations adopted by Canada, which Spain regards as
contrary to international law and not opposable to it. It is in that
context that the legislative enactments and regulations of Canada
should be considered.

35. The specific acts (see paragraph 34 above) which gave rise to
the present dispute are the Canadian activities on the high seas in
relation to the pursuit of the Estai, the means used to accomplish its
arrest and the fact of its arrest, and the detention of the vessel and
arrest of its master, arising from Canada’s amended Coastal Fisher-

98
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 527

ies Protection Act and implementing regulations. The essence of the
dispute between the Parties is whether these acts violated Spain’s
rights under international law and require reparation. The Court
must now decide whether the Parties have conferred upon it jurisdic-
tion in respect of that dispute.”

31. But hope is rapidly extinguished. I thus find it astonishing that, on
the pretext of placing a legal characterization on the dispute submitted to
it by the applicant State, the Court so far overstepped the limits of the
operation whereby it sought to “clarify” the subject of that dispute as to
veer away towards a subject altogether different from that submitted to
it, notwithstanding that Spain, as a sovereign State and as applicant
State, had an uncontested procedural right — obviously at its own judi-
cial risk — to seise the Court of whatever subject it considered legitimate,
and an inalienable interest at law in seeking and obtaining judgment on
the specific dispute whose subject it had indicated with perfect clarity.
Such a decision represents a regrettable departure from the traditional
general view of the respective roles of applicant State, respondent State
and the Court.

+
* *

32. I have already said enough about the respective roles of Applicant
and Respondent. It remains to be more specific about that of the Court.
According to the Judgment, the Court is empowered “to determine on an
objective basis the dispute dividing the parties” (para. 30). I am afraid this
is not altogether correct. Adding the words “on an objective basis” can-
not lend acceptability to this power of “definition”, whose result here has
been to substitute one dispute for another. The Court can do no more
than attribute a “legal characterization” (and not a “definition”) to the
subject of the dispute. Where an act takes place on the high seas, the
Court must verify factually what that act is (in this case the “boarding”
of a fishing vessel), in what area it took place (“the high seas”), and who
the author is (“Canada”). Those are facts. After that, it has to ascertain
whether the author of the act possesses a title, or legal ground, on which
to base its act, in order finally, in this phase of the proceedings, to be in
a position to rule on the question whether or not the title or legal ground
invoked is covered by Canada’s reservation (d).

*
* *

33. In the Nuclear Tests cases (1974), the Court rejected certain argu-
ments put forward by one party as part of its submissions because it con-
sidered them “not as indications of what the party was asking the Court
to decide, but as reasons advanced why the Court should decide in the

99
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 528

sense contended for by that party”. In support of its decision, it cited the
Fisheries case, in which it had said that nine of the thirteen points making
up the Applicant’s submissions “[were] elements which might furnish
reasons in support of the Judgment, but cannot constitute the decision
(LC J. Reports 1951, p. 126)” (LC J. Reports 1974, p. 262; emphasis
added).

In 1974 the Court considered itself legitimately entitled — and indeed
obliged — “to isolate the real issue in the case and to identify the object
of the claim” (para. 29; emphasis added), but not, at least according to
the intention there expressed, to proceed proprio motu to “the reformula-
tion of submissions”. In the same paragraph it made it clear, citing the
case-law of its predecessor (P.C.I.J., Series A, No. 7, p. 35), that it had
no power to “substitute itself for [the parties] and formulate new submis-
sions”.

34. So aroused was the judges’ vigilance that, despite the majority’s
precautions in this regard, it was strongly criticized by the minority on
this issue. There is no better way of defining the limits upon the Court’s
duties than that set out by Judges Jiménez de Aréchaga, Dillard, Onyeama
and Sir Humphrey Waldock in their joint dissenting opinion in those
Nuclear Tests cases:

“11. In a case brought to the Court by means of an application
the formal submissions of the parties define the subject of the dis-
pute, as is recognized in paragraph 24 of the Judgment. Those sub-
missions must therefore be considered as indicating the objectives
which are pursued by an applicant through the judicial proceedings.

While the Court is entitled to interpret the submissions of the
parties, it is not authorized to introduce into them radical altera-
tions. The Permanent Court said in this respect: ‘. . . though it can
construe the submissions of the Parties, it cannot substitute itself for
them and formulate new submissions simply on the basis of argu-
ments and facts advanced’ (P.C.I.T., Series A, No. 7, p. 35, case con-
cerning Certain German Interests in Polish Upper Silesia). The Judg-
ment (para. 29) refers to this as a limitation on the power of the
Court to interpret the submissions ‘when the claim is not properly
formulated because the submissions of the parties are inadequate’.
If, however, the Court lacks the power to reformulate inadequate
submissions, a fortiori it cannot reformulate submissions as clear
and specific as those in this case.

12. In any event, the cases cited in paragraph 29 of the Judgment
to justify the setting aside in the present instance of the Applicant’s
first submission do not, in our view, provide any warrant for such a
summary disposal of the ‘main prayer in the Application’. In those
cases the submissions held by the Court not to be true submissions
were specific propositions advanced merely to furnish reasons in
support of the decision requested of the Court in the ‘true’ final sub-
mission. Thus, in the Fisheries case the Applicant had summarized

100
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 529

in the form of submissions a whole series of legal propositions, some
not even contested, merely as steps logically leading to its true final
submissions (1. C.J. Reports 1951, pp. 121-123 and 126). In the Min-
quiers and Ecrehos case the ‘true’ final submission was stated first
and two legal propositions were then adduced by way of furnishing
alternative grounds on which the Court might uphold it (LCJ.
Reports 1953, at p. 52); and in the Nottebohm case a submission
regarding the naturalization of Nottebohm in Liechtenstein was con-
sidered by the Court to be merely ‘a reason advanced for a decision
by the Court in favour of Liechtenstein’ on the ‘real issue’ of the
admissibility of the claim (ZC.J. Reports 1955, at p. 16). In the
present case, as we have indicated, the situation is quite otherwise.
The legality or illegality of the carrying out by France of atmos-
pheric nuclear tests in the South Pacific Ocean is the basic issue sub-
mitted to the Court’s decision, and it seems to us as wholly un-
justifiable to treat the Applicant’s request for a declaration of
illegality merely as reasoning advanced in support of its request for
an Order prohibiting further tests.

13. In accordance with these basic principles, the true nature of
the Australian claim, and of the objectives sought by the Applicant
ought to have been determined on the basis of the clear and natural
meaning of the text of its formal submission. The interpretation of
that submission made by the Court constitutes in our view not an
interpretation but a revision of the text, which ends in eliminating
what the Applicant stated is ‘the main prayer in the Application’,
namely the request for a declaration of illegality of nuclear atmos-
pheric tests in the South Pacific Ocean. A radical alteration or muti-
lation of an applicant’s submission under the guise of interpretation
has serious consequences because it constitutes a frustration of a
party’s legitimate expectations that the case which it has put before
the Court will be examined and decided .. .

14. The Judgment revises, we think, the Applicant’s submission
by bringing in other materials such as diplomatic communications
and statements made in the course of the hearings. These materials
do not justify, however, the interpretation arrived at in the Judg-
ment. They refer to requests made repeatedly by the Applicant for
an assurance from France as to the cessation of tests. But these
requests for an assurance cannot have the effect attributed to them
by the Judgment. While litigation is in progress an applicant may
address requests to a respondent to give an assurance that it will not
pursue the contested activity, but such requests cannot by them-
selves support the inference that an unqualified assurance, if received,
would satisfy all the objectives the applicant is seeking through the
judicial proceedings; still less can they restrict or amend the claims
formally submitted to the Court. According to the Rules of Court,
this can only result from a clear indication by the applicant to that

101
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 530

effect, through a withdrawal of the case, a modification of its sub-
missions or an equivalent action. It is not for nothing that the sub-
missions are required to be presented in writing and bear the signa-
ture of the agent. It is a non sequitur, therefore, to interpret such
requests for an assurance as constituting an implied renunciation, a
modification or a withdrawal of the claim which is still maintained
before the Court, asking for a judicial declaration of illegality of
atmospheric tests. At the very least, since the Judgment attributes
intentions and implied waivers to the Applicant, that Party should
have been given an opportunity to explain its real intentions and
objectives, instead of proceeding to such a determination inaudita
parte.” (I.C.J. Reports 1974, pp. 316-317.)

35. In relying in the present case on the 1974 French Nuclear Tests
cases, the Court seems to me, moreover, to have invoked a precedent
which is not apt to justify the faculty here accorded to Canada, the
respondent State, since France — the respondent State in 1974 — having
failed to appear, did not put forward any argument for a definition of the
subject of the dispute different from that formulated by the Applicant.

x x

36. In the present case, the Court has relied on jurisprudence which
seems either not fully relevant, or to have been interpreted incorrectly. In
this respect I would first cite what I think is a particularly appropriate
passage from the Société Commerciale de Belgique case, which was itself
cited by the Court in the case concerning Military and Paramilitary
Activities in and against Nicaragua:

“It is to be observed that the liberty accorded to the parties to
amend their submissions up to the end of the oral proceedings
must be construed reasonably and without infringing the terms of
Article 40 of the Statute and Article 32, paragraph 2, of the Rules
which provide that the Application must indicate the subject of the
dispute .. . it is clear that the Court cannot, in principle, allow a
dispute brought before it by application to be transformed by amend-
ments in the submissions into another dispute which is different in
character. À practice of this kind would be calculated to prejudice
the interests of third States to which, under Article 40, paragraph 2,
of the Statute, all applications must be communicated in order that
they may be in a position to avail themselves of the right of interven-
tion provided for in Articles 62 and 63 of the Statute.” (P.CLJ.,
Series AIB, No. 78, p. 173; see Military and Paramilitary Activities
in and against Nicaragua (Nicaragua v. United States of America),
Jurisdiction and Admissibility, I. C.J. Reports 1984, p. 427, para. 80.)

It will be evident that this highly cautious piece of jurisprudence limits
even the power of the applicant State, the reason being to avoid prejudice

102
FISHERIES JURISDICTION (DISS. OP. BEDJAOUL) 531

to third States which might wish to avail themselves of their right to
intervene in the proceedings.

37. Jurisprudence of a similar kind was again applied by the Court,
and with a similarly cautious approach, in the case concerning Certain
Phosphate Lands in Nauru:

“Article 40, paragraph 1, of the Statute of the Court provides that
the ‘subject of the dispute’ must be indicated in the Application; and
Article 38, paragraph 2, of the Rules of Court requires ‘the precise
nature of the claim’ to be specified in the Application. These provi-
sions are so essential from the point of view of legal security and the
good administration of justice that they were already, in substance,
part of the text of the Statute of the Permanent Court of Interna-
tional Justice, adopted in 1920 (Art. 40, first paragraph), and of the
text of the first Rules of that Court, adopted in 1922 (Art. 35, second
paragraph), respectively. On several occasions the Permanent Court
had to indicate the precise significance of these texts. Thus, in its
Order of 4 February 1933 in the case concerning the Prince von Pless
Administration (Preliminary Objection), it stated that:

‘under Article 40 of the Statute, it is the Application which sets
out the subject of the dispute, and the Case, though it may eluci-
date the terms of the Application, must not go beyond the limits
of the claim as set out therein...” (P.CI.J., Series A/B, No. 52,
p. 14).” (Certain Phosphate Lands in Nauru ( Nauru v. Australia),
Preliminary Objections, Judgment, I. C.J. Reports 1992, pp. 266-
267, para. 69.)

Obviously, such vigilance on the part of the Court, in requiring even
the applicant State to remain within the specific confines of the subject of
the dispute submitted by it to the Court, is all the more appropriate in
relation to the respondent State and indeed to the Court itself, since not
only does it preclude the possibility of third States being deprived of their
right of intervention, but also — more crucially — it enables the Court
properly to adjudicate on its jurisdiction in light of the subject as defined
by the Applicant, and not of some other subject adduced subsequently by
the Applicant or by anyone else.

38. It would seem to me prudent in any event to preclude any notion
of placing the Respondent on a precisely equal footing with the Appli-
cant in relation to the definition of the subject of the dispute. Quite apart
from the infringement of procedural requirements, to allow the Respon-
dent an identical power in the determination of the subject of the dispute
would be to deny the possibility under the Statute of instituting proceed-
ings unilaterally by way of application, thus engendering the belief that
the Statute and the Rules of Court allowed parties no means of institut-
ing proceedings otherwise than by special agreement. However, what has
occurred in the present case strikes me as even more disturbing, inasmuch
as the Court’s reasoning has led it willy-nilly to place the Respondent not

103
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 532

merely on an equal footing with the Applicant but indeed above it, per-
mitting the former to substitute itself for the latter in “defining” the
subject of the dispute submitted to the Court by the applicant State.

*k
* *

39. As regards the Right of Passage over Indian Territory case, also
cited in the Judgment, one should of course bear in mind that this was a
case on the merits, settling a dispute concerning a condition ratione tem-
poris in India’s declaration of acceptance of the optional clause — a con-
dition which in the preliminary phase had been referred for final consid-
eration to the merits stage. A decision on that condition had thus been
joined to the merits because, in the light of the subject-matter of the dis-
pute, as established by Portugal, the applicant State, it was not exclu-
sively preliminary in character. The situation today is quite different,
since neither Canada nor Spain has submitted a memorial to the Court
on the merits. And the two cases differ in many other respects, to the
point at which any comparison becomes artificial. Spain has not altered
the subject of the dispute since it filed its Application. Canada has not
undertaken, either directly to Spain, or by making a unilateral declara-
tion as France did in 1974, to cease in future applying its domestic legis-
lation to vessels on the high seas. The subject of the dispute as set out in
the Spanish Application has remained as it was and no further element
whatsoever has emerged on either side. The Court should therefore have
decided the question of its jurisdiction in the light of that subject and
none other.

40. Turning now to the case concerning Maritime Delimitation and
Territorial Questions between Qatar and Bahrain, mentioned in para-
graph 31 of the Judgment, it is not difficult to see that here too the situa-
tion was in no way comparable with that of the present case. As the
Court made it perfectly clear in its Judgment of 1 July 1994 (LCJ.
Reports 1994, pp. 123-125, paras. 33-38), there was already a text —
called the “Bahraini formula” — which described the whole of the dispute
which the parties had agreed to bring before the Court. Since the Appli-
cation by Qatar, at whose instance the Court was seised, contained only
its own claims, the Court had still to be seised effectively of the whole of
the dispute. There was no question in the Court’s approach of its remod-
elling a “subject of the dispute”, which had already been clearly demar-
cated by the parties in a joint agreement; yet that is what the Court is
doing in the present case, under pretext of “itself determin[ing] the real
dispute that has been submitted to it” (para. 31; emphasis added). In
short, in the Qatar v. Bahrain case, the Court simply ensured that the
subject of the dispute, as agreed between the parties, was respected in its
entirety. The present case bears absolutely no relationship with the Qatar
v. Bahrain case.

104
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 533

41. Lastly, as regards the Court’s power to determine its own jurisdic-
tion under Article 36, paragraph 6, of the Statute, that is to say, within
the limits of its sovereign discretion in relation to its own jurisdiction, it
must, as I have already pointed out, interpret the subject of the dispute,
but without in any way changing it, as the Respondent did. On this point,
the jurisprudence of the present Court’s predecessor demonstrates admi-
rable caution. The Permanent Court of International Justice did not per-
mit itself either to alter, or even merely to “correct”, the subject of the
dispute where the applicant State had formulated it inadequately, but
merely asked the Applicant itself to correct the subject of the dispute; on
its failing to do so, the Court simply refrained from determining the
claim. This is what occurred in the case concerning Certain German
Interests in Polish Upper Silesia, Jurisdiction (P.C.I.J., Series A, No. 7,
pp. 34-35).

III. THE VALIDITY OF THE CANADIAN RESERVATION

42, It would be absurd to cast doubt, in any degree, on the sovereign
power of a State to maintain or amend, whether by restricting or by
extending it, a declaration of acceptance of the Court’s jurisdiction, or to
withdraw it altogether whenever it wishes — always subject, of course, to
compliance with the procedure (and in particular any prior notice) estab-
lished by that State itself in its declaration. Doctrine and jurisprudence
are unanimous on this point. As Sir Arnold McNair wrote: “A state,
being free either to make a Declaration or not, is entitled, if it decides to
make one, to limit the scope of its Declaration in any way it chooses”
(quoted in the Counter-Memorial of Canada, p. 24, para. 50; emphasis
added). The language used by Canada in paragraph 3 of its most recent
declaration of 1994 clearly expresses, moreover, the undisputed right of a
State “to . . . at any time... add to, amend, or withdraw any of the
foregoing reservations, or any that may hereafter be added” and, one
might add, to do likewise in respect of any declaration it has made.

43. However, a State’s freedom to attach reservations or conditions to
its declaration must be exercised in conformity with the Statute and
Rules of Court, with the Charter of the United Nations, and more gener-
ally with international law and with what I may venture to call “l’ordre
public international”. Just as the acts of a State, and more generally its
conduct, in whatever area of international relations, must conform to
existing international legal norms, so the formulation of a reservation,
which is no more than one element of such conduct, must also comply
with these norms.

44. Accordingly,

— I do not see why the Court should hesitate to reject, or to declare

105
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 534

inadmissible, or not opposable, or even invalid or null and void, a
reservation the purpose or effect of which is to nullify or distort one
or more of the provisions of the Statute or Rules of Court which gov-
ern international judicial proceedings, and to establish some sort of
ad hoc judicial procedure suiting or benefiting the author of the res-
ervation alone;

— I do not see why the Court should hesitate to declare null and void
and invalid ab initio any reservation that prevents it from hearing
proceedings concerning genocide, slavery, piracy, or any other inter-
national crime;

— I do not see why the Court should accept any “automatic” reserva-
tion so formulated that only the State making it is empowered to
decide whether or not its conduct, or an act done by it, is covered by
that reservation, thus depriving the Court of the “power to determine
its own jurisdiction” provided for by Article 36, paragraph 6, of its
Statute;

— I do not see why the Court should allow itself to consider a reserva-
tion which, while appearing to set specific limits to the Court’s juris-
diction, is in the final analysis incompatible with respect for the integ-
rity of the declaration as a whole, since, while international law
undeniably confers freedom of consent and the declaration implies
recognition of the Court’s jurisdiction, a reservation made within this
framework must also respect the consistency and the integrity of the
optional clause “system”.

*#
Bo *

45. Under the optional clause “system”, as currently structured within
the framework of the “international legal corpus” — that is to stay, nei-
ther total chaos nor an absurd “bric-a-brac” (Jean Combacau) — which
we call “international law”, a State’s freedom is immense, but cannot be
regarded as boundless. Anyone is free to join a club or not, but he who
does so must accept the rules governing the club’s activities.

46. In joining the optional clause “system” through its declaration, a
State enters freely into a network of specific rights and obligations. It is
perfectly clear that its declaration is not totally devoid of implications for
the scope of its rights and obligations. In this respect the declarant State
will obviously enjoy vis-à-vis the Court — to which the declaration is
addressed — and as regards the other declarant States less freedom than
a State which has not accepted the Court’s jurisdiction. Zn short, it has
obligations vis-à-vis the clause “system” — those currently or potentially
participating in it — and also to the party to whom that clause is ulti-
mately addressed, namely the International Court. \t is not entitled to
provoke the implosion of a “system” to which it now owes duties, the
counterpart of which are the rights it derives from it. The possibility of
withdrawing from the system remains fully open to it, but what is not

106
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 535

acceptable is that the declarant State should distort or pervert the system,
or compromise its existence or its functioning, and yet remain part of it.

*
* *

47. This case inevitably engenders a certain unease. These were events
which occurred over a specific period of two days, 10 and 12 May 1994,
during which, almost simultaneously, Canada formulated its reservation
— thus barring any action by the Court — lodged a Bill with Parliament
and had it adopted. There is every reason to think that, in so acting,
Canada wished to protect itself in advance against any application to the
Court, so as to be completely free to follow a particular line of conduct,
over whose legality it had certain doubts. Without any consideration of
the merits of the case — something we are not entitled to do at the
present, jurisdictional phase of the proceedings — it is clear that this
hypothesis is a reasonably credible one. Canada itself, in an official news
release dated 10 May 1994, the day on which the new declaration with its
reservation (d) was deposited, stated the following:

“Canada has today amended its acceptance of the compulsory
jurisdiction of the International Court of Justice in the Hague to pre-
clude any challenge which might undermine Canada’s ability to pro-
tect the stocks.” (Emphasis added.)

As the Spanish Memorial states, Canada’s purpose in this reservation
was to “secure itself against any judicial rejection of . . . such measures”.
What is more, one of Canada’s counsel gave a particularly clear descrip-
tion of this “special period” when he said:

“The exact coincidence in timing of Bill C-29 and the new declara-
tion demonstrates that the reservation was deliberately designed to
exclude Bill C-29 and everything done in or in connection with it
from judicial settlement” (CR 98/11, p. 44, para. 63 ; emphasis added.)

And the same counsel reiterated :

“Canada amended its declaration . . . [on] exactly the same day it
introduced into Parliament an Act on .. . [fisheries]... The intimate
link between these two instruments was and is absolutely transpar-
ent.” (CR 98/14, p. 51, para. 7; emphasis added.)

48. In short, the Canadian Government — the discussions in Parlia-
ment on Bill C-29 made this clear — wished to have a free hand and
sought to avoid the risk of losing a case before the Court in respect of
action in the NAFO Regulatory Area, 1.e., on the high seas. There is little
doubt that the legislation adopted had the specific purpose of enabling
Canada to intervene beyond the boundary of its national maritime juris-

107
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 536

diction. This is the main objective of the Act of 12 May 1994, as Article 1
of the Act states. Another Canadian counsel stated:

“The measures are perfectly ordinary conservation and manage-
ment measures, and the only thing that makes them different is
where Canada applied them, in the NAFO Regulatory Area and
therefore, beyond two hundred miles. But that of course is the whole
rationale for the reservation.” (CR 98/12, p. 14, para. 66; emphasis
added.)

And the Agent of Canada was clear and specific, before the Court, on
this crucial point. This leaves no doubt that Canada knew that, in the
absence of any appropriate reservation in its declaration, it ran the risk of
condemnation by the Court for any intervention on the high seas against
a foreign vessel, since apparently it had doubts as to the legality of such
intervention. So much so that one of Spain’s counsel asserted:

“It is a wrongful act] ‘with premeditation’! A State may prepare
{for it]. Then it may take the necessary steps to escape the court;
and, thus [it acts] assured of impunity.” (CR 98/10, p. 37, para. 1;
emphasis added.)

49. This is not what one might have expected of a country like Canada,
which for the last 70 years has set an example of its attachment to the
Court’s jurisdiction and its respect for international law. Nor is it a wel-
come situation for Canada’s traditional NAFO partners, or for the inter-
national community or, indeed, for the optional clause “system” and the
Court itself.

The latter has, most regrettably, failed to recognize that reliance on a
reservation, in circumstances where a State wishes to undertake specific
acts of doubtful international legality, risks seriously damaging the credi-
bility of the optional clause “system”.

50. I therefore regret that the Court did not reject, or even hold null
and void, a reservation whose obvious purpose, when read together with
a piece of domestic legislation, was to permit encroachment upon an
essential freedom of international law, both past and present, without
fear of judicial intervention. Canada — admittedly with legitimate con-
cern for the conservation of fishery resources — unfortunately yielded to
temptation and took a regrettable legislative initiative with a view to an
operation on the high seas, believing it could escape judicial sanction by
simultaneously notifying the international community of a new reservation
adopted for purposes it feared might be illegal.

Such a reservation could not and should not be accepted by the Court.

51. The Canadian reservation (d) is damaging to the optional clause
“system”. A better and perfectly clear position would have been as fol-

108
FISHERIES JURISDICTION (DISS, OP. BEDJAOUI) 537

lows: either Canada should have withdrawn its declaration completely in
1994, provisionally and for the period required for its fisheries conserva-
tion policy, or the Court should now, in its present Judgment, in 1998,
have rejected reservation (d). The situation created by the maintenance of
the declaration subject to the reservation represents the least satisfactory
solution for all concerned: Canada, other declarant States and the Inter-
national Court of Justice.

52. The backbone of the optional clause “system” consists in good
faith among declarant States. Upon this principle depends the freedom of
a State to formulate a reservation. If, for reasons of domestic or interna-
tional policy, which may of course be perfectly legitimate, a declarant
State finds itself in difficulty as a result of the terms of its declaration, it
should temporarily withdraw that declaration for the period required by
the political action which it contemplates, rather than attach to the dec-
laration — I am tempted to say encumber and undermine it — a reserva-
tion intended to cover a purpose which might very well be regarded as
unlawful. It may not on the one hand set out to accept the Court’s juris-
diction for a wide variety of disputes, given the broad terms of its decla-
ration, while on the other seeking simultaneously to escape judicial scru-
tiny (which its declaration has clearly demonstrated that it wishes to
accept) in respect of a specific class of acts protected by its reservation
where it doubts their legality.

53. First, this situation — stemming directly from reservation (d) —
places the consistency of the declarant State’s conduct under internal
“strain”. Next, it undermines the optional clause “system” from within,
risking its implosion, since it robs the system of the good faith which is its
very life-blood. According to a maxim of French civil law, “donner et
retenir ne vaut” (you cannot both give and take back). A declarant State
cannot take away with one hand what it has given with the other. It can-
not swear fealty to international justice by submitting itself to the latter’s
verdict in respect of those acts where it considers it has behaved correctly,
while shunning that same justice in the case of those acts whose legality it
fears may be questionable. It is not possible for a declarant State to
remodel the philosophy of the clause “system” in this way, still less to
bend the “system” to suit its own conflicting requirements, or to mix two
incompatible aims.

54. But Canada is not the only victim of its own choice — a choice
which tarnishes the bright image of a State committed for the last 70
years to the ideal of international justice. Nor is it only the clause “sys-
tem” which suffers. The Court itself, in holding that it lacks jurisdiction,
lays itself open to a degree of damage. The saying is that “lack of jurisdic-
tion does not imply legality”, 1.e., the Court in no way endorses Canada’s
conduct by declaring that it lacks jurisdiction in regard to that conduct.
That is true, but psychologically the impact is disastrous. Was there
really no other way than to embarrass the Court, which clearly discerns
illegality in Canada’s conduct on the high seas, but must nonetheless play
Pontius Pilate and wash its hands of the case? This is an unwelcome

109
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 538

situation for a court which knows that it must render justice but cannot
do so.

55. This is not the end of the harm caused by reservation (d). Declar-
ant States also suffer. A State is of course free to formulate reservations;
from this the Court proceeded to the conclusion that, had it refused to
recognize the reservation — on the basis of which it accepted the Respon-
dent’s claim that it had no jurisdiction — the clause “system” would have
been severely prejudiced. To disregard a declarant State’s inviolable right
to make reservations would be to undermine the structure of the system
and discourage States wishing in the future to make a declaration of
acceptance. This, it was said, would be the speedy ruin of the clause
“system”.

56. This argument fails on two accounts. First, the idea that States will
be discouraged — stopped in their tracks in their rush to make a declara-
tion — because, for once, a judgment of the Court has rejected an incom-
patible and potentially hazardous reservation, seems to me pure fantasy.
Unfortunately, more than two thirds of today’s States, for reasons which
I to some extent understand, flatly reject the idea of making a declaration
and, whatever the Court does, will probably never accept its compulsory
jurisdiction, despite the blessing bestowed by the Court — to a quiet un-
reasonable degree — upon the right to make reservations, and the over-
whelming enthusiasm displayed by the Judgment for the Canadian reser-
vation in particular.

The second point is even more important: we should not consider
merely the position of States which have yet to accede to the optional
clause “system”. We must not forget those States which have already
made a declaration and which participate in the clause “system”. Is it
right for these States, which through the “system” are working for sta-
bility, foreseeability and security in legal relations, that other declarant
States should hastily formulate a reservation whenever they encounter a
problem? Is this the best they can hope for in their legitimate expecta-
tions for the security of their relations with other declarant States? Does
this not jeopardize the stability of the entire optional clause “system”?

57. Nor should we forget that this is the second time Canada has
introduced a reservation in order to escape the Court’s jurisdiction in
situations involving the freedom of the high seas. This time, however, it is
to be feared that the Court has endorsed Canada’s action, given that, in
holding that the Court lacks jurisdiction, the Judgment has failed to take
adequate precautions or to issue any kind of caveat.

58. In concluding these remarks on the issue of the validity of the
Canadian reservation (d) — and bearing in mind that in my opinion
Canada would have been better advised to withdraw its 1985 declaration
entirely rather than replace it by the declaration of 1994 with its reserva-
tion (d), which is incompatible with the declaration itself — I would

110
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 539

point out that in the present case the Court has found itself the focus of
a somewhat sensitive combination of circumstances. It is no secret that
Canada, which has always played a major part in the milestone interna-
tional conferences on the road to the creation of the new legal order of
the sea, and which pursues a very active, some would even say aggressive,
fisheries policy, is dissatisfied with the law of the sea as it stands and
wishes to press on with reforming it, notably with a view to the enjoy-
ment by coastal States of “preferential rights” in matters of fisheries con-
servation and management. It has then proceeded, while invoking in cer-
tain fora the idea of a “state of need”, or simply of “emergency”, to the
point of breaking the existing law in order to secure “progress” in this
regard on the part of other States. The Court has of course no bounden
duty either to encourage or to discourage this strategy. The formative
process of a new international legal norm need not involve wrongful con-
duct designed by its author to induce other States to negotiate a new law.
The decision by the majority that the Court lacks jurisdiction must not be
taken to mean that the Court, the guardian of international legality,
offers any encouragement whatever to this strategy.

*
*% *

59. It seems to me that the Applicant was reluctant to take its criticism
of the Canadian reservation (d) to its logical conclusion. In its final sub-
missions it did not go so far as to claim that the reservation was a “nul-
lity”. Should we welcome this caution, on the argument — as is some-
times proposed — that nullity of the reservation would have entailed that
of the entire declaration, which would have confirmed even more force-
fully the Court’s lack of jurisdiction in this case?

60. Let me begin by saying that, all in all, I would have preferred a
situation in which the Court had taken the clearer — and possibly
sounder — course of founding its lack of jurisdiction on the nullity of the
declaration as a whole, rather than on reservation (d) alone.

In any case, it is far from certain that the nullity of a reservation entails
ipso facto that of the entire declaration; common sense, for one thing,
tells us otherwise. A reservation restricts the field of consent given by the
declaration. A field with ill-defined boundaries is still a field. But most
importantly, case-law, doctrine and State practice are in accord that,
looking beyond the sui generis nature of a declaration, the principles and
rules peculiar to bilateral or multilateral acts, i.e., to treaties, should be
applied mutatis mutandis to this unilateral act. And treaty law, as codi-
fied in 1969, enshrines in Article 44 of the Vienna Convention — admit-
tedly with certain exceptions — the principle of separability of the vari-
ous provisions contained in a treaty. I really cannot see why a declaration
should wholly escape this principle.

61. This issue has in fact been raised in a number of cases, including

111
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 540

the Norwegian Loans and Interhandel cases, and some judges have evoked
and accepted the principle of separability (cf. Norwegian Loans, I.C_J.
Reports 1957, p. 55-59; Interhandel, I. C.J. Reports 1959, pp. 57, 77-78,
116-117).

At the regional level too, the European Court of Human Rights, for
example, has found occasion to apply the principle of separability by
striking down reservations in respect of certain provisions in the Euro-
pean Convention for the Protection of Human Rights and Fundamental
Freedoms, without invalidating in their totality declarations of accept-
ance of the jurisdiction of the Strasbourg Court in respect of disputes
concerning the Convention (cf. Loizidou v. Turkey, Preliminary Objec-
tions, Judgment of 23 March 1995).

By way of comparison, it should also be observed that the principle of
separability is fully accepted in international commercial arbitration, in
so far as treatment of the arbitration clause is deemed to be independent
of that of the other provisions in the agreement.

*
* *

IV. THE DEFINITION OF “CONSERVATION AND MANAGEMENT MEASURES”

62. The question of the “applicable law” for purposes of defining the
expression “conservation and management measures” has taken on great
importance in this case.

63. Spain argues that there is no dispute between itself and Canada
about fishing, rather that the case concerns Canada’s legal entitlement to
take “measures” on the high seas against Spanish vessels, on the pretext
of enforcing “conservation and management measures”. The applicant
State doubts whether the Respondent has any such entitlement and asks
the Court to consider the merits of the case in order to answer the ques-
tion. Moreover, Spain considers that reservation (d) does not constitute
a bar to the Court’s jurisdiction, since it excludes only “conservation and
management measures” from such jurisdiction, and not the issue of
Canada’s title to act on the high seas. For Canada, on the other hand,
such measures include all conservation and management measures, what-
ever the geographical location where their impact is felt, which is ulti-
mately to say, whether or not they are in accordance with international
law.

64. The extent of this conflict of views between the parties is evident,
as is the significance of the definition of “conservation and management
measures”. In short, Canada takes the view that this expression has a
purely technical, common-sense meaning, whereas Spain contends that it
must be given the meaning now attaching to it under international law.

112
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 541

65. For my part, [ remain convinced that the term can be interpreted
only within the framework of international law. And since, in these cir-
cumstances, the definition and content of the phrase can be fully ascer-
tained only at the merits stage, it follows that only then would the Court
be in a position to determine whether the Canadian legislation and the
resultant actions against Spanish vessels come within the international
definition of such measures and their enforcement, and hence are excluded
from the Court’s jurisdiction by virtue of reservation (d). In other words,
this is a case where Article 79, paragraph 7, should have been applied,
with the result that examination of the definition and precise content of
“conservation and management measures” would have been postponed to
the merits stage, these being matters not having an exclusively prelimi-
nary character.

x * x

66. I welcome the statement by the Judgment, in paragraph 69, that
the expression must be defined “in the light of international law”. Unfor-
tunately, having said this, the Judgment then falls back on a definition
based on technical characteristics, as propounded by Canada, thus return-
ing us to the starting-point. I regret that the Court felt able to take the
view that it was entitled, at the jurisdiction stage of the case, to arrive at
hasty conclusions concerning the “factual and scientific criteria” said to
characterize the expression “conservation and management measures”,
and to do so on the basis of widely differing sources, including legislation
from various countries which was neither presented systematically nor
analysed in any depth. The Court’s. purpose here was to seek to satisfy its
minority with a mere form of words, confining itself to a technical defini-
tion that allowed it, at this stage of the proceedings, to dispose of the
issue of the exclusion from the Court’s jurisdiction of the measures taken
against the Estai and other vessels. Paragraph 70 of the Judgment states
that for a measure to be a “conservation and management measure”
within the meaning of the Canadian reservation (d), “it is sufficient” that
the purpose of the “measure” is to conserve and manage living resources
and that it satisfies various technical requirements. This, in reality, is not
a legal approach but a purely “factual” one, that has little to do with
international law, which the Court is pledged to apply.

*
* *

67. Canada’s reservation (d) refers to “conservation and management
measures” taken or enforced by it in relation to fishing vessels in the
“NAFO Regulatory Area”. The Court thus had to interpret this expres-
sion in order to define the scope of reservation (d). It may be helpful to
recall that in 1970 Canada made a similar albeit not identical reservation

113
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 542

in relation to the Arctic, which referred to the “conservation, manage-
ment or exploitation of the living resources of the sea”.

68. In defining the expression “conservation and management meas-
ures” contained in its reservation (d), Canada did not refer to its newly
amended domestic legislation. Admittedly, that legislation was adopted
two days after Canada had deposited its new declaration containing the
reservation. This however posed no technical obstacle, had Canada genu-
inely wished to refer to this legislation — which in Bill form was tabled
simultaneously with its notification of the new declaration. In fact, the
reservation contains no definition of the measures in question. By con-
trast, in defining the geographical scope of the reservation, Canada
referred to an international treaty, the NAFO Convention. This was
already an indication that the expression “conservation and management
measures” — a vital objective of the Convention — should in the inter-
ests of consistency be construed in the light of international law.

69. It should also be noted in this regard that a “Fisheries Commis-
sion”, set up under the NAFO Convention, operates within the Regula-
tory Area defined in that Convention. Hence the “conservation and man-
agement measures” adopted by Canada in that same geographical area
are additional to those adopted by this international body. It therefore
cannot be right to have recourse to Canadian law — which is not men-
tioned at all in the reservation — in order to define such measures where
they have been taken by Canada, whilst identical measures in the same
area fall to be interpreted by reference to international law when they
result from the activity of the NAFO Fisheries Commission. We may
note in passing — although this is an issue whose solution is for the mer-
its of the case — that here too Canada’s legal title to take such measures
appears to be in question, since this is a matter apparently entrusted by
treaty to an international body. The NAFO Convention, which gives
States the right to object to any measures to be adopted by the Commission,
does not in any way encroach upon the rights of flag States in the NAFO
Regulatory Area, since such measures are taken in co-operation with the
States concerned. This is a clear indication that it is not possible to inter-
pret the “conservation and management measures” taken by Canada in a
manner totally different from that applicable to similar measures taken in
the same zone by NAFO bodies.

70. Moreover, as I have already pointed out, Canada did not specify
in reservation (d) what it meant by “conservation and management
measures”. If we accordingly look simply to the objective intention of the
declarant State, it would not be unreasonable to take the view that it
wished this expression to have the meaning that it has in international
law — all the more so, we must remember, in that this reservation by
Canada was addressed to the community of those other declarant States
participating in the optional clause “system”. Furthermore, in seeking to

114
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 543

give this expression the meaning which it claimed for it, Canada itself
cited the decision in the Aegean Sea Continental Shelf case, in which
the term “territorial status” was interpreted not by reference to Greek
domestic law but in accordance with international law.

* * *

71. Contrary to what the Judgment states, the notion of “conservation
and management measures” cannot be confined to simple “factual” or
“technical” matters, but has to be taken to refer to those types of meas-
ure which the “new legal order of the sea” has been gradually regulating,
with the result that such measures now constitute an objective legal cat-
egory which cannot be other than part of international law. The expres-
sion “conservation and management measures” of the living resources of
the high seas was the accepted one throughout the Third United Nations
Conference on the Law of the Sea and was enshrined in the final text
of the Montego Bay Convention of 10 December 1982, specifically in
Articles 116 to 120, and also in Article 63 on straddling stocks and
Articles 64 to 67. The expression “conservation and management meas-
ures” thus received international recognition in what the preamble to the
Montego Bay Convention calls the new “legal order for the seas and
oceans”. And it is this new order which, through the 1982 Convention
and its supplementing instruments, has been treated by international
jurisprudence and by State practice as the current expression of the
opinio juris.

72. The Montego Bay Convention, which admittedly has not yet been
ratified by Canada but to which it nonetheless referred before the Court
(which itself also referred to it, in particular in paragraph 70 of the Judg-
ment) provides in Article 62, paragraph 4, that the “laws and regula-
tions” enacted by a coastal State for conservation purposes in its exclu-
sive economic zone must respect the rules of the Convention itself. Thus
the international law of the sea does concern itself with the nature of
“conservation and management measures”, even in relation to a fishing
zone which is under the jurisdiction of a coastal State. Such a provision
would lack consistency if, on the high seas, a coastal State remained free
to take “conservation and management measures” which conflicted with
international law. Articles 117 to 119 of the Montego Bay Convention do
in fact contain detailed rules for co-operation among States in establish-
ing such measures for the high seas and for promoting its organization
and functioning. It is therefore by reference to the international law of
the sea that we must view the “conservation and management measures”
of the Canadian reservation (d).

x * #

73. A definition of “conservation and management measures”, or

115
FISHERIES JURISDICTION (DISS, OP. BEDJAOUI) 544

essential elements of it, appears in numerous international instruments
subsequent to the Montego Bay Convention of 1982.

74. However, before I cite them to illustrate my point, we must not
forget that the definitional elements of these measures and the conditions
for their enforcement (through co-operation) were already present in
1978 — at a time when freedom of fishing on the high seas was less
restricted — in the NAFO Convention itself, whose object, as stated in
Article II (1), is “to contribute through consultation and cooperation to
the optimum utilization, rational management and conservation of the
fishery resources of the Convention Area”.

75. I would refer first to the Agreement to Promote Compliance with
International Conservation and Management Measures by Fishing Ves-
sels on the High Seas, adopted by the FAO Conference on 24 November
1993 at its twenty-seventh session in resolution 15/93. Article I (b) pro-
vides that:

“international conservation and management measures’ means
measures to conserve or manage one or more species of living
marine resources that are adopted and applied in accordance with
the relevant rules of international law as reflected in the 1982 United
Nations Convention on the Law of the Sea. Such measures may be
adopted either by global, regional or subregional fisheries organiza-
tions, subject to the rights and obligations of their members, or by
treaties or other international agreements” (emphasis added).

76. This provision thus not only supplies both the definitional elements
and the content of such measures, but also states who may adopt them.
Arguing a contrario, this provision would appear to preclude a State alto-
gether from taking such measures itself on the basis of its own domestic
law, where it intends them to be applied on the high seas, which is gov-
erned by the Agreement. A State may “receive” such internationally
defined measures into its domestic law and must provide for their enforce-
ment. It is interesting to note, for purposes of the present case, that this
position finds confirmation in the second paragraph of the preamble to
the Agreement, which provides that it is “under international law” that
“all States” are to take “such measures . . . as may be necessary for the
conservation of the living resources of the high seas” (emphasis added).

77. In Article IX of the Agreement, “Settlement of Disputes”, there is
an express reference in paragraph 3 to the “rules of international law
relating to the conservation of living marine resources”. Moreover, scat-
tered references throughout the Agreement describe the measures which
concern us here as “international conservation and management meas-
ures” (see the sixth and eighth recitals of the preamble and Articles V (1),
VI (8) (a) and (b), VIN (2) and VII (3).

78. As regards the Code of Conduct for Responsible Fisheries, adopted
by the FAO Conference at its following (twenty-eighth) session on 31 Octo-
ber 1995, a reading of the text reveals the following characteristics:

116
FISHERIES JURISDICTION (DISS. OP. BEDJAOQUI) 545

79. (a) The entire Code is built around the guiding principle that the
State cannot take conservation and management measures except in
areas under its jurisdiction; in the case of the high seas, such measures
are described as “international” and they are not to be construed by ref-
erence to a State’s domestic law. It is the international Code which
defines such conservation and management measures. The following quo-
tations from the Code — inter alia —- clearly demonstrate this:

— “This Code sets out principles and international standards of behav-
iour ... with a view to ensuring the effective conservation, manage-
ment and development of living aquatic resources.” (Preamble.)

— “This Code is voluntary. However, certain parts of it are based on
relevant rules of international law, including those reflected in the
United Nations Convention on the Law of the Sea of 10 December
1982 ... [and in] other . . . legal instruments . . . such as the Agree-
ment to Promote Compliance with International Conservation and
Management Measures by Fishing Vessels on the High Seas, 1993,
which, according to FAO Conference resolution 15/93, paragraph 3,
forms an integral part of the Code” (Art. 1.1).

— “The Code is global in scope” (Art. 1.2) and “provides principles and
standards applicable to the . . . management and development of all
fisheries” (Art. 1.3).

— More generally, the objectives of the Code are to “establish principles,
in accordance with the relevant rules of international law, for . . . fish-
ing” (Art. 2.1) and “serve as an instrument of reference to help States
to establish or to improve the legal and institutional framework
required for the exercise of responsible fisheries” (Art. 2.3). (Empha-
sis added in each case.)

80. (b} The Code states on numerous occasions that measures for
“conservation and management of fisheries resources” are “international
measures” established “in accordance with international law”.

— The measures concerned are “international conservation and manage-
ment measures” (Art. 7.8).

— In regard to co-operation among States, the Code speaks of “inter-
national standards for . . . living aquatic resources conservation” and
of their “effective implementation” (Art. 11.2.11). It provides that
“States should, in accordance with international law, . . . cooperate to
establish systems for monitoring, control, surveillance and enforce-
ment of applicable measures . . .” (Art. 8.1.4).

— Article 6, “General Principles”, contains an illuminating and helpful
provision in relation to the present Judgment:

“6.10. Within their respective competence and in accordance with
international law . . . States should ensure compliance with and

117
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 546

enforcement of conservation and management measures and estab-
lish effective mechanisms, as appropriate, to monitor and control the
activities of fishing vessels...”

And in Article 6.12 the Code invites States to co-operate subject to the
same limits of the law, and in particular recommends them to curb their
power to take domestic measures, so as to ensure their compatibility with
international measures for the high seas:

“6.12. States should, within their respective competence and in
accordance with international law, cooperate . . . to promote conser-
vation and management . . . of living aquatic resources throughout
their range of distribution, taking into account the need for compat-
ible measures in areas within and beyond national jurisdiction.”
(Emphasis added.)

The same notion governs the special issue of “straddling stocks”,
“highly migratory” fish stocks and “high seas” fish stocks:

“7.3.2... . conservation and management measures established
for such stocks in accordance with the respective competence of rele-
vant States . . . should be compatible. Compatibility should be

achieved in a manner consistent with the rights, competence and
interests of the States concerned.” (Emphasis added.)

81. {c) The Code even specifies the means to be employed in its inter-
pretation (and also in its application), which, it states, is to be that result-
ing from “international law”:

— “3.1. The Code is to be interpreted and applied in conformity with the
relevant rules of international law . . .”
— “3.2. the Code is also to be interpreted and applied:

(a) in a manner consistent with the relevant provisions of the Agree-
ment for the Implementation of the [Montego Bay] Convention
Relating to the Conservation and Management of Straddling
Fish Stocks and Highly Migratory Fish Stocks;

(b) in accordance with other applicable rules of international
law...;

(c) in the light of the 1992 Declaration of Cancun, the 1992 Rio
Declaration on Environment and Development, and Agenda 21
adopted by the United Nations Conference on Environment and
Development (UNCED)... and other . . . declarations and
international instruments.” (Emphasis added.)

Hence the entire arsenal of legal weapons employed in interpreting
(and equally in applying) the notion of so-called “international” conser-
vation and management measures derives from international law.

118
FISHERIES JURISDICTION (DISS, OP. BEDJAOUI) 547

82. (d) It now remains to be seen how the Code defines such conserva-
tion and management measures in practice and how it interprets them.
Obviously, it refers to the technical characteristics whereby such meas-
ures are defined internationally, but it also includes in the definition mat-
ters of a social, economic or institutional nature, which go beyond the
purely technical aspects, thereby necessarily making the definition an
international one, having regard to the diversity of social, economic and
institutional factors in the various States concerned, which it then sup-
plements with the standardized technical elements. Not until Article 7.6.9
is there any mention of “technical measures related to fish size, mesh size
or gear, discards, closed seasons and areas and zones reserved for selected
fisheries”, protection of “juveniles and spawners”, and in more general
terms the “performance of . . . fishing gear, methods and practices”
(Art. 7.6.4), the use of which must be “selective, environmentally safe and
cost effective”. And even these technical measures cannot be defined uni-
laterally, since they are the outcome of State practice and co-operation
(see Article 8.5 on fishing gear selectivity). It is this co-operation among
States that has been instrumental in defining and agreeing these inter-
nationally standardized technical norms (see Article 8.5.4 relating to
research programmes for fishing gear selectivity and “fishing methods
and strategies”, and to “dissemination of the results of such research pro-
grammes and the transfer of technology”).

83. Before referring to these various technical aspects — these being
natural components of any definition of “conservation and management
measures”, a definition which can only be international, given its gradual
emergence out of State practice and co-operation — the Code, in
Article 7.2.2, which deals with resource management objectives, sets out
the other aspects of the definition of such measures: “economic considera-
tions” (Art. 7.2.2 (b)), “interests of fishers” (7.2.2 (c)), “biodiversity of
aquatic habits and ecosystems” (7.2.2 (d)), “adverse environmental
impacts on the resources” (7.2.2 (f)) and the need to minimize “pollution,
waste” etc. (7.2.2 (g}); while Article 7.4.5 lays emphasis on the “social
and economic objectives” and the “social, economic and institutional”
factors.

84. In other words the definition of “conservation and management
measures” — which are in any event international, whether or not
expressly described as such — has two aspects: one technical, gradually
developed internationally through State practice and standardized in sys-
tematic fashion through State co-operation; the other “social, economic
and institutional”, taking account of the particular characteristics of the
various States concerned; and the whole combines to produce a neces-
sarily international approach to such conservation and management
measures.

85. It may be noted in passing that exactly the same spirit governs the

119
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 348

Kyoto Declaration and Plan of Action of 9 December 1995 on the sus-
tainable contribution of fisheries to food security, which reads:

“We the 95 States meeting in Kyoto from 4 to 9 December
1995...

Declare that we should, without prejudice to the rights and obli-
gations of States under international law .. .

5. Take steps for effective application of the FAO Code of Con-
duct for Responsible Fisheries, and consider becoming parties to
the ... Agreement to Promote Compliance with International Con-
servation and Management Measures by Fishing Vessels on the

High Seas, and enact, correspondingly, appropriate domestic legis-
lation and regulations in a timely manner.”

86. The Declaration calls on States, in defining the measures in ques-
tion, to increase “respect and understanding of social, economic and cul-
tural differences among States and regions in the use of living aquatic
resources, especially cultural diversity in dietary habits, consistent with
management objectives”. And, moving well away from the purely tech-
nical element in the definition of such measures, the Declaration calls for
attention to be given to “(iii) improvement in economic and social well-
being” and “(iv) inter- and intra-generational equity”.

87. Numerous other international and regional instruments might be
cited. For example, the diplomatic conference held in Crete from 12 to
14 December 1994 on co-operation among States for the conservation of
resources in the Mediterranean referred to what it called a harmonized
system of conservation and management, something which cannot be
envisaged under a definition solely in terms of the domestic law of a par-
ticular State. And the Barcelona declaration of 28 November 1995 on
Euro-Mediterranean co-operation itself referred to that system in a pro-
vision for “appropriate follow-up action in the legal sphere”. I shall con-
fine myself to citing only one further regional instrument, the solemn
declaration of 27-29 November 1996 by the European Union on the con-
servation and management of fisheries resources in the Mediterranean,
which itself refers to a very large number of international conventions
and declarations, revealing the wealth of efforts being made towards
international regulation. This solemn declaration of the European Union
considered it “essential to secure respect for international measures for
conservation and management of fisheries resources taken by competent
regional management organizations” and, in paragraph 6, it too referred
to the development “of a harmonized system for conservation and man-
agement” at the Mediterranean level, and for. that purpose it set up “a
group of legal and technical experts”.

120
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 549

88. The various international instruments discussed above are evi-
dence that the international community has increasingly felt the need to
rationalize and harmonize conservation and management measures in
order to ensure that those taken by a State in respect of its maritime
zones are compatible with those adopted by the international community
in respect of the free zones of the high seas. These instruments appeal to
all States to see to it that their legislation conforms to common criteria,
identified and harmonized by those instruments.

89. The United Nations Agreement on Straddling Fish Stocks and
Highly Migratory Fish Stocks, adopted on 4 August 1995, has not of
course entered into force, but it was signed by both Spain and Canada,
on 3 December 1996 and 4 December 1995 respectively. Article 1, para-
graph 1 (b), of the Convention defined conservation and management
measures as “measures to conserve and manage one or more species of
living marine resources that are adopted and applied consistent with the
relevant rules of international law as reflected in the Convention and this
Agreement”.

90. Thus once again we find that the definition is not confined to tech-
nical elements but also incorporates the very important element of con-
formity with international law, which constitutes the prerequisite for the
legal characterization of conservation and management measures. In para-
graph 70 the Judgment divorces the technical aspects from the element of
conformity with public international law, dismissing the latter on the pre-
text that it raises the problem of the legality of such measures, which the
Court cannot consider in the present phase. This reductionist approach is
totally unjustified. The element of conformity does indeed raise the prob-
lem of the legality of the measures, but that is absolutely no reason for
excluding it from the definition, at a time when a very substantial body of
international instruments, including the 1995 United Nations Convention
mentioned above, demonstrates that the international legislator recog-
nizes such conservation and management measures — which are more-
over referred to as “international” —- in light of various factors, both
technical and legal. The fact that the latter raise an issue of legality is
totally irrelevant to whether or not they should be included in the defini-
tion, which here serves simply to identify the measures in question.

91. What is more, the Court’s approach to this issue consists in a
simple assertion — and this is undoubtedly the weakest point in its Judg-
ment — that “the authority from which such measures derive, the area
affected by them, and the way in which they are to be enforced do not
belong to the essential attributes intrinsic to the very concept of conserva-
tion and management measures”. In this way the Court quietly disposes
of the entire subject-matter of the dispute.

92. In emptying of all legal content a definition which it seeks none-
theless to present as a “legal” one, the Court appears to be saying that
the Canadian measures are routine technical measures which are accepted
and adopted worldwide. That is a serious assertion. For if this is what

121
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 550

they are, any State, whether coastal or not, in order to be able to act as
and wherever it wishes, whether on the high seas or in areas under
national jurisdiction, will merely have to satisfy the technical require-
ments which are identified in the Judgment (type of nets, regulation of
catches, etc.). What will then be left of the freedom of the high seas? For,
once the Court finds that it lacks jurisdiction, it will never have the
opportunity to move on to the merits stage, the issue of legality. If there
is any sphere of law in which the ratione loci aspect is of the greatest
importance, it is the law of the sea. It is not the issue of legality as such
that I seek to raise here; that would lay me open all too easily to the
charge of pre-empting an examination of the merits. What concerns me
rather is the ratione materiae aspect, that is to say, the definition of con-
servation and management measures.

93. The Judgment gives an incomplete and partial definition of con-
servation and management measures which is contradicted by the inter-
national practice of States in which it sought its basis. Nor does the
Judgment take sufficient account of the new approach embodied in the
international concept of “conservation and management measures”, an
approach which was already evident at the First United Nations Confer-
ence on the Law of the Sea and resulted in the Convention on Fishing
and Conservation of the Living Resources of the High Seas; it was then
formalized in the Montego Bay Convention, and had in fact been
described as early as 1974 in the Court’s Judgment in the fisheries case:

“Tt is one of the advances in maritime international law, resulting
from the intensification of fishing, that the former laissez-faire treat-
ment of the living resources of the sea in the high seas has been
replaced by a recognition of a duty to have due regard to the rights
of other States and the needs of conservation for the benefit of all.”
(Fisheries Jurisdiction (United Kingdom v. Iceland), Merits, Judg-
ment, I. C.J. Reports 1974, p. 31, para. 72; emphasis added.)

94. It is perfectly clear that this new approach could only be — and
indeed has been — an international one; otherwise the chaos created by
overfishing would have been replaced by chaos of a different kind — that
produced by each State taking, as and wherever it thought fit, whatever
conservation and management measures it wished. To limit this advance
to a simple harmonization of the technical aspects of fishing, as the Judg-
ment has done, is to ignore the entire development, both now and over
the last two or three decades, in the law on conservation and manage-
ment measures, a process which gives judicial expression to a profound
need on the part of States for clarification, harmonization and co-opera-
tion. Such measures cannot therefore simply be reduced to any act done
by a State with regard to its choice of conservation techniques, whilst
ignoring the fact that these measures now have to be incorporated into
an international network of rights and obligations which States have cre-
ated for themselves. Here, economic logic and legal logic have to combine

122
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 551

— as indeed they do in all international instruments — in order to avoid
the chaos both of uncontrolled overfishing and of illegal regulation. Com-
patibility with international law is an integral part of the international
definition of conservation and management measures; it is “built in”.
This is not to adjudicate on the merits or to make any ruling on respon-
sibility; it is simply to state that, on a true interpretation of the expres-
sion “conservation and management measures”, the reservation cannot
be upheld.

95. Paragraph 70 of the Judgment sets out to give the definition to be
found in “international law” of the concept of “conservation and man-
agement measures”, since it begins with the words: “According to inter-
national law, . . .”. But, strangely, it ends with a paragraph in which the
Judgment removes from that definition — notwithstanding its claim to be
a definition under “international law” — all references to the /egal ele-
ments (such as the status or identity of the author of the measures or the
nature of the maritime area affected by them), retaining only the fechni-
cal and scientific aspects. How could international law possibly supply
such an incomplete definition, which, taken literally, would appear to
authorize the violation of the most firmly established principle of this
same international law, namely freedom of the high seas? I cannot be per-
suaded that I am touching here upon an issue going to the merits, that of
legality. In reality I have stopped short of that, and would simply point
out that, on the basis of the Judgment, international law is bent on a
course of self-destruction in supplying a definition which allows it to be so
directly violated. How is it possible to turn international law against itself
in so flagrant a manner?

96. It is this kind of approach which flaws the Judgment, including all
those paragraphs in which the issue of legality is so conveniently dis-
missed, and especially paragraphs 54, 56, 79, 80, 85 and 87. Even con-
fining myself to paragraph 79, I find regrettable the Court’s assertion
that “there is no rule of interpretation which requires that reservations
be interpreted so as to cover only acts compatible with international
law .. . [T]his is to confuse the legality of the acts with consent to juris-
diction .. .”. That would be perfectly correct if interpretation alone had
been involved. Here, though, it should not be the case that one constituent
element of an international definition is interpreted to the exclusion
of another, when an international legislator has made the latter a part of
the definition. All these elements are prerequisites for the process of inter-
pretation, which must look at them all, without exception.

97. It follows, therefore, that the Canadian measures relating to the
high seas cannot be interpreted on the basis of Canada’s own internal
legal order — for this in effect is what the Judgment has done — since the
definition of conservation and management measures which the Judg-
ment claims to draw from international law has ultimately been reduced
to a commonplace technical definition — the very same that underlies the
Canadian legislation and its implementing rules — without any regard
for respect of the principle of freedom of the high seas. On the basis of its

123
FISHERIES JURISDICTION (DISS. OP. BEDJAOUI) 552

reservation as thus interpreted by the Judgment, Canada is protected
against judicial scrutiny. In reality, however, conservation and manage-
ment measures fall to be assessed solely by reference to international law.
If this is so — and it cannot be otherwise — then the Court was bound to
declare itself competent at this stage and to undertake an examination of
the merits in order to determine whether the measures taken against the
Spanish vessels were in fact conservation and management measures (see
Article 79, paragraph 7, of the Rules of Court).

(Signed) Mohammed BED;AOUI.

124
